Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Randy Treece on August 3rd, 2022.
The application has been amended as follows:

	In the claims:

In Claim 1, Line Number 17: please insert the phrase, “wherein the one or more electrical components are within the edge-mounted insulation”, after the phrase, “installed glass façade;” and before the phrase, “be reversibly installable”.

Cancel claim 17.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and Species B , as set forth in the Office action mailed on June 22nd, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 30-33 and 36, directed to is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a reversibly installable smart window insert wherein the one or more electrical components are within the edge-mounted insulation.  Although Janowski (US 2020/0395885 A1) teaches a window insert for a permanent installed façade frame (Figure 1 & Figure 20-23) comprising:
a photovoltaic device that is transparent to the visible region of the electromagnetic spectrum, the photovoltaic device configured to be adjacent a permanent installed glass façade (Figure 1, 20-23, #204 & Paragraph 0183);
one or more supplemental panes of transparent substrates (Figure 3-5, #206 & #208 – Paragraph 0184); 
an edge-mounted frame comprising (Figure 20-23, #238-#239), a frame interior (Figure 1, #202 inner portion & Paragraph 0183), the framer interior configured to: house the photovoltaic device and the one or more supplemental panes of transparent substrates (Figure 20-23, the panes 206 & 208); and 
one or more electrical component selected from light sensors (Figure 5, #230 - Paragraph 0184 & 0223 – sensor integrated int the interval volume or window spacer) and universal serial bus interfaces (Paragraph 0083 – USB port standards); and
a frame periphery (Figure 1, #202 – outer edge), the frame periphery configured to: be augmented by an edge-mounted insulation to provide a thermally insulated air gap between the photovoltaic device and the permanent installed glass façade (Paragraph 0110 – the periphery of the frame can be treated with sealants & Paragraph 0241 – weathering stripping between the sash and frame); and
the window insert is reversibly installable such that it can be temporarily secured to the permanent installed façade frame (Paragraph 0007 – the sash may be removed for repair or cleaning & Paragraph 0059 – joiners are preferably quick release in areas of disassembly such as removal of the sash from the frame);
wherein the permanently installed glass façade is permanently mounted in the permanent installed façade frame (See Annotated Janowski et al. Figure 20, the glass is secured with the portion that does not move).
Annotated Janowski Figure 20

    PNG
    media_image1.png
    799
    364
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the reversibly installable smart window as claimed in claim(s) 1-14, 16 and 30-39 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726